DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a Notice of Allowance in response to the communication filed on January 6, 2021.
Claims 1-6, 8, 10-16, 18, 20-27, and 29-31 were previously pending.
Claims 1, 11, and 26 have been amended by Applicant’s filing.
Claims 20 and 29-31 have been cancelled by Applicant’s filing.
Claims 1, 4, 26, and 27 are further amended herein by Examiner’s amendment.
Claims 1-6, 8, 10-16, 18, and 21-27 are currently pending and are allowed.
Claims 1, 11, and 26 are independent.
See attached Index of Claims and Issue Classification Information for the final numbering of claims.

Response to Amendments and Arguments
All rejections of Claims 20 and 29-31 are rendered moot in view of the cancelled claims.  Examiner withdraws all previous grounds of rejection for these claims.

The amendments are sufficient to overcome or render moot the rejection of Claims 1-6, 8, 10-16, 18, and 21-27 as being indefinite under 35 U.S.C. 112(b).  Examiner withdraws the previous grounds of rejection.

Applicant’s arguments with respect to the rejection of Claims 1-6, 8, 10-16, 18, and 21-27 as being unpatentable over prior art under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendments.  Examiner withdraws the previous grounds of rejection.

Allowable Subject Matter
Claims 1-6, 8, 10-16, 18, and 21-27 are allowable.  The following is an examiner’s statement of reasons for allowance.
All outstanding rejections of record have been overcome as discussed under Response to Amendments and Arguments.

The claims satisfy the criteria for subject matter eligibility under 35 U.S.C. 101 because they fall under one of the four statutory categories of invention and they do not recite a judicial exception.
At Step 1, the claims fall under one of the four statutory categories of invention.  Specifically, Claims 1-6, 8, and 10 recite “a system,” which is a machine; Claims 11-16, 18, and 21-25 recite “a mobile computing device,” which is a machine or manufacture; and Claims 26 and 27 recite “a method,” which is a process.

Steps 2A, Prong 2 and Step 2B are not necessary in this case since the claims are deemed eligible at Step 2A, Prong 1 as discussed above.
The claims are therefore directed to patent-eligible subject matter.

The claims are patentable over prior art under 35 U.S.C. 102 and 103 because the references of record fail to teach or render obvious the claimed invention, when considered either individually or in combination. 
The closest applicable domestic patent references are US 2013/0080885 A1 (hereinafter “Boyd”), US 6,078,874 B1 (hereinafter “Piety”), and US 2009/0234623 A1 (hereinafter “Germain”).  These references apply to the claim limitations as discussed in the previous rejection.  However, these references fail to teach or render obvious the claimed invention as discussed in Applicant’s Remarks, pg. 13-16.
The closest applicable foreign patent reference is EP 0369188 A2 (hereinafter “Lueders”).  Lueders teaches a hand-held device used to provide detailed diagnostic, repair, and maintenance information in a processor­controlled environment where 
The closest applicable non-patent reference is NPL “Xpert/9210B XLite BASIC Users Manual” (hereinafter “Xpert”).  This reference describes a publicly available data collection device that uses multiple sensors to collect measurements, compares the measurements to thresholds, and may use two sensor measurements to create a new sensor measurement.  However, this reference fails to teach or render obvious the claimed invention when considered individually or in combination with any other reference of record.
The novelty and nonobviousness of the claim is in the combination of limitations and not in any single limitation.  In view of the foregoing, the references of record fail to individually disclose each and every limitation recited in the claim, and there is no obvious rationale that would have motivated one of ordinary skill in the art at the time of filing to combine the references in order to arrive at the claimed invention.
The claims are therefore patentable over prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the following Examiner’s amendment, Claims 1, 4, 26, and 27 are amended.  Authorization for this amendment was given in a telephone conversation with Brooke Quist, Reg. No. 45,030, on July 27, 2021. 
The claims are amended as follows:
1. (Currently amended) A system comprising:		a server that includes a processor, a memory, and a communication interface, wherein a plurality of work orders are stored in the memory, each work order specifying:
		equipment to be measured; 
		one or more measurement tasks associated with the specified equipment to be measured; and 
		one or more measurement tools required to perform each measurement task on the specified equipment, the one or more measurement tools including a first sensor and a second sensor, wherein the first sensor is based on a first sensor technology associated with a unique first threshold and the second sensor is based on a second sensor technology associated with a unique second threshold, wherein the second sensor technology is different from the first sensor technology; and 

	wherein, in response to a user positioning the first sensor and the second sensor of [[the]]a required measurement tool with respect to the specified equipment to be measured so that the first sensor and the second sensor can measure a property of the equipment in accordance with a specified measurement task and the mobile computing device establishing a second communication connection with the required measurement tool for performing the specified measurement task, the mobile computing device receives from the required measurement tool measurement data pertaining to the specified equipment and the specified measurement task,2Application No. 14/995,079
	Reply to Office Action Dated September 17, 2020wherein while the measurement data is being received, the mobile computing device and/or the server automatically analyzes the content of the measurement data and determines whether incorrect measurement data is being obtained, and if the measurement data does not properly correspond with one or more specific data entry fields of the work order pertaining to the specified measurement task, the mobile computing device and/or the server issues a notification so that proper measurement data is obtained, and if the measurement data does properly correspond with the one or more specific data entry fields, the measurement data is automatically associated with the one or more specific data entry fields of the work order pertaining to the specified measurement task, 
the mobile computing device and/or the server further analyzes the measurement data automatically designates an operational health status for the specified equipment 
	wherein the mobile computing device and/or the server correlates the respective comparisons of the measurement data with the first and second unique thresholds in response to the mobile computing device and/or the server determining whether the measurement data from the first sensor is within an acceptable range of the unique first threshold and whether the measurement data from the second sensor is within an acceptable range of the unique second threshold.

4. (Currently amended) The system of Claim 3, wherein the server communicates the measurement data to an external device for review and designation of the operational health status for the specified equipment.
26. (Currently amended) A method, comprising:
	establishing a first communication connection between a mobile computing device and a remotely-located server; 

		equipment to be measured; 
		two or more measurement tasks associated with the specified equipment to be measured; and 
		one or more measurement tools required to perform each measurement task on the specified equipment, the one or more measurement tools including a first sensor and a second sensor, wherein the first sensor is based on a first sensor technology associated with a unique first threshold and the second sensor is based on a second sensor technology associated with a unique second threshold, wherein the second sensor technology is different from the first sensor technology; 
	displaying, via a display of the mobile computing device, some or all of the at least one work order to a user of the mobile computing device;
	8Application No. 14/995,079Reply to Office Action Dated September 17, 2020in response to positioning of the first sensor and the second sensor of a required measurement tool with respect to the specified equipment to be measured so that the first sensor and the second sensor can measure a property of the equipment in accordance with a specified measurement task and the user bringing the mobile computing device into a communication range of a required measurement tool for the specified measurement task, establishing a second communication connection between the mobile computing device and the required measurement tool and receiving, from the required measurement tool, measurement data pertaining to the specified equipment and the specified measurement task and if the measurement data does not properly correspond with one or more specific data entry fields of the work order pertaining to the 
	further analyzing the measurement data by comparing the measurement data from the first sensor with the unique first threshold and comparing the measurement data from the second sensor with the unique second threshold, and automatically designating an operational health status for the specified equipment based on a correlation of the respective comparisons of the measurement data with the first and second unique thresholds,
	wherein the mobile computing device and/or the server correlates the respective comparisons of the measurement data with the first and second unique thresholds in response to the mobile computing device and/or the server determining whether the measurement data from the first sensor is within an acceptable range of the unique first threshold and whether the measurement data from the second sensor is within an acceptable range of the unique second threshold.
27. (Currently amended) The method of Claim 26, further comprising:
	if an ambiguity as to an association of the measurement data with one or more specific data entry fields is identified, querying the user to confirm that a correct association of the measurement data with a specific data entry field has been 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHIJIT B SADANANDA whose telephone number is (571)270-1910.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JERRY O'CONNOR can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/A.B.S/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624